DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “efficient” in claims 1, 5, 6, 16, and 20 is a relative/subjective term which renders the claim indefinite. The term “efficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the claims have been interpreted as using the extracted strip regions to recognize a vehicle.

Claims 1, 2, 6, 7, 10, 15, 16, and 17 repeatedly recite “a vehicle.” The limitation renders the claims indefinite because it is not clear whether “a vehicle” corresponds to the earlier recited vehicle (in claims 1 and 16) or a new/different vehicle each time when the limitation is recited. For the purpose of further examination, any subsequent recitations of “a vehicle” (i.e., other than the first recitation from claims 1 and 16) have been interpreted as “the vehicle.”

Claims 2-15 and 17-20 depend from claims 1 and 16 and therefore inherit all of the deficiencies of claims 1 and 16 discussed above. 

Claims 9-12 depend from claim 2 and therefore inherit all of the deficiencies of claim 2 discussed above.

Claim 9 further recites the limitation “a division target.” The limitation renders the claim indefinite because it is not clear whether this division target corresponds to the earlier recited division target (see claim 2) or a new/different division target. For the purpose of further examination, the limitation has been interpreted as “the division target.”

Claims 10-12 depend from claim 9 and therefore inherit all of the deficiencies of claim 9 discussed above.

Claim 11 further recites the limitation “difference in the distances.” The limitation renders the claim indefinite because it is not clear whether this difference corresponds to the earlier recited difference in distances (see claim 2) or a new/different difference in new/different distances. For the purpose of further examination, the limitation has been interpreted as “the difference in the distances.”

Claim 12 depends from claim 11 and therefore inherit all of the deficiencies of claim 11 discussed above.

Claim 14 further recites the limitation “the same points.” There is insufficient antecedent basis for this limitation in the claim. For the purpose of further examination, the limitation has been interpreted as “same points.”

Allowable Subject Matter
Claims 1 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art teaches that it was known at the time the application was filed to recognize a vehicle using stereo images, parallax images, vanishing point of detected objects in the images, and regions of interest corresponding to the detected objects/vehicles. The prior art further teaches that the regions of interest are paired (see US 9230165 B2, US 20200184233 A1, US 20170124725 A1).
However, the prior art, alone or in combination, does not appear to explicitly teach or suggest that the coupled strip regions based on a distance distribution model of a back surface and a side surface of a vehicle are used to recognize a vehicle.
Note that the examiner’s reasons for indicating allowable subject matter applies to the claims only as interpreted by the examiner due to the 35 112(b) issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667